IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00174-CV

TOM MADDUX, INDIVIDUALLY AND
DBA LOST PRAIRIE CYCLES; AKA
THOMAS EARL MADDUX,
                                                            Appellant
v.

MICHAEL D. REID,
                                                            Appellee


                           From the 87th District Court
                            Limestone County, Texas
                             Trial Court No. 29,549-A


                                       ORDER


      A supplemental reporter’s record was filed on November 10, 2014.                The

reporter’s record is now complete.

      Notwithstanding that appellant, Tom Maddux, had filed several briefs before

they were due because a complete record had not been filed, appellant has sought an

extension of time in which to file his brief. That motion is granted. Appellant’s brief is

due December 22, 2014.
       Any brief filed before the reporter’s record was completed is stricken.



                                         PER CURIAM

        Before Chief Justice Gray,
        Justice Davis, and
        Justice Scoggins
Motion granted
Briefs stricken
Order issued and filed November 20, 2014




Maddux v. Reid                                                                   Page 2